Citation Nr: 0638895	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-14 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1. Entitlement to service connection for dental trauma.

2. Entitlement to a rating higher than 10 percent for a right 
wrist disability to include ulnar nerve involvement and a 
residual scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1981 to October 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2002, denying a 
compensable rating for the service-connected right wrist 
disability, and a rating decision in January 2003, denying 
service connection for dental trauma.  While on appeal, in a 
rating decision in June 2005 the RO increased the rating for 
the right wrist disability to 10 percent, effective from the 
date of the claim for increase. 

In May 2006, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDINGS OF FACT

1. Dental trauma is not shown. 

2. The right wrist disability is manifested by a well-healed, 
non-tender scar without limitation of function of his wrist 
or his hand, complaints of pain, weakness, tingling, and 
numbness, and functional impairment equivalent to no more 
than mild incomplete paralysis of finger and wrist movements.


CONCLUSIONS OF LAW

1. Dental trauma, including that which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 1712 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2006).

2. The criteria for a rating higher than 10 percent for a 
right wrist disability have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.118, Diagnostic Codes 7801 - 7805; 
4.124a, Diagnostic Codes 8516, 8616, 8716 (2006).


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letters, dated in December 
2002, April 2003, March 2005, and April 2006.  The veteran 
was notified of the evidence needed to substantiate the claim 
for service connection, namely, evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service. The 
veteran was notified of the evidence needed to substantiate 
the claim for increase, namely, evidence that the disability 
was worse.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The notice included the degree of 
disability and the general provision, pertaining to the 
effective date of a claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice), of Pelegrini, 18 Vet. App. at 
112 (38 C.F.R. § 3.159 notice), and of Dingess, 19 Vet. App. 
at 473.   

To the extent that the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The action of the RO cured any procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims 
because he had the opportunity to submit additional argument 
and evidence, and to address the issues at a hearing.  The 
claims were also readjudicated following substantial content-
complying notice as evidenced by a subsequent supplemental 
statement of the case in June 2005.  For these reasons, the 
veteran has not been prejudiced by timing of the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded VA 
examinations.  Additionally, the service medical records are 
associated with the claims file, as are the identified and 
available relevant post-service medical records.  The Board 
finds that the RO has obtained all identified evidence to the 


extent possible.  As there is no indication of the existence  
of additional evidence to substantiate the claims, no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service dental records show that upon entrance into 
service, the veteran was found to be missing several of his 
top middle teeth.  In January 1982 he was counseled on 
crowding of tooth #24.  In February 1982, the veteran 
complained of pain in the front tooth.  It was noted that 
teeth #24 and #25 were still present and mobile, and that the 
veteran was congenitally missing teeth numbers 7 through 10.  
There was spacing present between teeth #6, 8, 9, 11.  It was 
suggested that both teeth #24 and #25 be extracted and a 
bridge be created.  He refused extraction of #25, but #24 was 
extracted.  He was seen again in March 1982, and reported he 
wanted to retain #25 which was slightly mobile.  In June 
1982, the veteran had prosthetic teeth #7 and #10 placed and 
adjusted.  He was considering having additional bridges at #6 
- #8, #9 - #11, and #23 - #26.  

Service medical records further show that in February 1983, 
the veteran had a fixed bridge for teeth #6 - #8 and #9 - #11 
inserted.  He presented with erythematous tissue at teeth #6 
- #11, and was informed of the consequences if poor dental 
hygiene in that area persisted.  In May 1983 it was noted 
that the veteran was examined, and when he was advised that 
his teeth had to be cut down, he decided he did not want a 
bridge.  In February 1984, the veteran reported he was 
unhappy with the bridge of #6 - #11 and wanted a replacement.  
His oral health was noted to be poor, and he was to be 
scheduled for an appointment for prophylaxis.  If the 
veteran's oral health improved, the dentist would try to 
satisfy the esthetic demands with a new bridge.  The veteran 
was to return for reevaluation of his oral health one week 
after prophylaxis.  In March 1984 he underwent prophylaxis.  
He missed his next appointment 12 days later, but then two 
days later he returned for another appointment at which time 
he explained the reason for missing the prior appointment.  
He appeared the next day to clarify that a prior appointment 
had been changed.  There are no additional entries of dental 
treatment in the veteran's dental health record from service, 
or in his other service medical records.  On his examination 
for release from active duty in June 1984, the veteran's 
dental examination was noted to be "adequate".  

On VA examination in August 2002, it was noted that the 
veteran was right hand dominant.  He reported a history of an 
injury to the right hand sustained in 1981 when he put his 
hand through glass.  He reported that after the injury and 
surgery he sought no medical attention until 1997.  He 
claimed that in 1997 he had right arm pain with carrying 
heavy items, but that his symptoms resolved.  He claimed that 
in March 2002, while working on a fence, he was swinging a 
hammer repeatedly and began to develop pain that radiated 
from the wrist to the upper arm.  He described persistent 
sensations of a tremor or jerking around of the forearm and 
elbow region.  Physical examination showed a complex 7 cm. 
laceration over the ulnar border of the hand and hypothenar 
eminence.  Range of motion of the wrist and the elbow were 
within normal limits.  Isolated nerve tendon and vascular 
testings were within normal limits.  His sensation was intact 
to 2 point discrimination.  An x-ray showed mild degenerative 
changes at the radiocarpal articulation primarily around the 
lunate.  There was evidence of an ulnar positive variance, 
which might represent some early degenerative change due to 
an anatomic variant.  The impressions were laceration, right 
wrist, with minimal residual symptoms, and degenerative joint 
disease, right wrist, with ulnar positive variants and ulnar 
impingement.

VA records show that in August 2002 the veteran reported 
right arm pain for the past four months.  Examination showed 
no muscle atrophy of the right hand and that the sensory was 
intact in the right hand and forearm.  Nerve conduction 
studies of the right median and ulnar nerves were within the 
normal range, and the interpretation of the findings were a 
normal study.

VA records show that the veteran underwent occupational 
therapy for his right hand from February 2003 to July 2003.  
In June 2003, the veteran complained of right hand pain after 
lifting 35 pounds.  He reported having an old injury with 
problems since 1981 and intermittent flares.  Examination of 
the right hand showed a slightly different color with minimal 
pallor and minimally decreased temperature as compared to the 
right hand.  In July 2003 he underwent a bone scan which was 
found to be normal.  In a July 2003, the veteran reported 
throbbing pain in his right hand after curling 35 pounds.  
His pain level was 8 - 9 on a scale of 10, which lasted three 
days and was treated with medication.  The diagnosis was 
chronic right hand pain, which was thought to be the result 
of an ulnar nerve injury 20 years ago in the military.  The 
assessment was that the goal to decrease the veteran's right 
hand pain was not met and that his right hand strength 
fluctuated throughout the program and remained significantly 
weaker than his left hand.  

Received from the veteran in June 2003 was a document in 
which he provided a drawing of his right hand and indicated 
exactly where the numbness was, where his aching 
tendons/ligaments were, and where his snapping 
tendon/ligaments were.  

In September 2003, the veteran submitted a brochure regarding 
carpal tunnel syndrome, as well as an internet excerpt which 
discussed a ligament injury of the wrist.  He also submitted 
a handwritten statement in which he reported that when he 
bumped the injured area of his wrist there was shooting and 
radiating pain. 

VA records that in October 2003 the veteran underwent nerve 
conduction studies which showed a normal findings in the 
right upper limb with no evidence of ulnar neuropathy or 
carpal tunnel syndrome, which correlated with the lack of 
objective neurological findings, that is, no signs of edema, 
vasomotor change, or atrophy. 

On a plastic surgery consultation in October 2003, the 
neurovascular and musculoskeletal evaluation of the right 
upper extremity were within normal limits.  In a November 
2003 neurological consultation, there was no radiculopathy 
and the neurological examination was normal.  In December 
2003 the veteran was evaluated for his right forearm muscle 
twitching.  It was noted that electromyography was normal. 

MRIs of the right arm and hand, dated in September 2004 and 
in April 2005, showed degenerative changes and no definite 
acute ligamentous or tendinous injury.

On VA neurological examination in April 2005, the veteran 
complained of a persistent area of numbness in the right 
hand, intermittent pain in the palm of the hand, and pain 
brought on by strenuous activity.  Motor strength was 5/5 in 
both upper extremities in both distal and proximal muscle 
groups.  There was no atrophy in the thenar or hypothenar 
eminences.  Sensory examination was significant for mild 
decrease in light touch and temperature perception around the 
area of the scar extending on to the distal ulnar border.  
There was a 2 x1 inch irregular scar on the flexor aspect of 
the wrist close to the ulnar border extending on to the 
distal palm.  The scar was well healed and non-tender and 
there was no associated erythema or swelling.  The impression 
was history of right wrist laceration with an associated 
injury to the right ulnar nerve, incomplete, with worsening 
symptomatology.  

The veteran submitted a private dental record showing that in 
May 2005 he was examined and found to be missing two teeth on 
top (#7, #11)and two teeth on the bottom (#24, #25).

VA records show that in June 2005 a MRI revealed that the 
tendons appeared intact and there was no evidence of 
cartilage tear.

Private dental records show that in July 2004 he was seen for 
wisdom tooth extraction and in January 2006 the veteran was 
examined and the diagnosis was fracture of #18 tooth to the 
root.  In a letter in January 2006, a dentist stated that the 
veteran's dental records were lost in a flood in 2001.

In a written statement, the veteran's wife stated that she 
had observed the effects of the veteran's disability on a 
daily basis since January 1983.  She claimed that from 2002 
to the present the veteran had severe major, intolerable 
pain, tender and painful scar, loss of some abilities due to 
weight bearing limits. 

In May 2006, the veteran testified that on a daily basis his 
wrist pain was at a level 6 on a scale of 1 to 10.  He 
claimed his right hand was getting weaker, and that he went 
through occupational therapy for six months, but was unable 
to pick up more than 25 pounds.  On the dental clam, the 
veteran testified about the dental work that was done during 
service, some of which was done in properly. 

Dental Claim 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma.  38 C.F.R. § 
3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for veterans having a noncompensable 
service-connected dental condition, provided they apply for 
treatment within a year after service (Class II eligibility); 
or those having a noncompensable service-connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility). 38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161.

The significance of finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment without time limitations for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

The veteran essentially contends that he received poor dental 
treatment during service as a dentist put in a bridge for his 
upper teeth that did not properly fit. 

The in-service dental records and post-service dental records 
contain no finding of trauma, resulting in the removal of any 
teeth.  Rather, service medical records show that at entrance 
into service the veteran had several, congenitally missing 
upper teeth missing, numbers 7 through 10.  In February 1982, 
he complained of pain in the front tooth.  It was suggested 
that teeth #24 and #25 be extracted, but he refused 
extraction of #25, and only #24 was extracted.  In June 1982, 
he had prosthetic teeth #7 and #10 placed and adjusted.  In 
February 1983, he had a fixed bridge for teeth #6 - #8 and #9 
- #11 inserted.  There is no indication that #24 was 
extracted or the bridge was placed due to a dental condition 
resulting from in-service trauma.  In February 1983 the 
veteran also presented with erythematous tissue at teeth #6 - 
#11, and was informed of the consequences of poor dental 
hygiene.  In February 1984, he was unhappy with the bridge of 
#6 - #11 and wanted a replacement, but his oral health was 
poor, and the dentist would only try to satisfy "the 
esthetic demands" with a new bridge if oral health improved.  
There was no further dental treatment noted in service.  
Moreover, post-service medical records contain no current 
diagnosis of a dental disability or dental trauma that is 
related to service, nor is there any competent medical 
opinion to indicate that the veteran had continuing dental 
symptomatology as a result of any incident or injury in 
service.  

In addition to the medical record, the Board also has 
considered the veteran's assertions advanced in connection 
with the appeal.  Although the veteran may believe that he is 
entitled to compensation or treatment for the dental work 
resulting from a bridge placed in service, which he equates 
to dental trauma, as a lay person he is not competent to 
provide an opinion on a medical matter to include the 
diagnosis of a specific disability or opinion as to the 
origins of a claimed disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

For these reasons, dental trauma was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 
3.381, 17.161.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

Claim for Increase 

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The wrist disability is rated under Diagnostic Code 8516, 
pertaining to neurological impairment of the ulnar nerve.

Under Diagnostic Code 8516, the criterion for the next higher 
rating, 30 percent, is moderate incomplete paralysis of the 
ulnar nerve of the major extremity. 

A 20 percent rating may be assigned for moderate incomplete 
neuritis under Diagnostic Code 8616 and for moderate 
incomplete neuralgia under Diagnostic Code 8716.  38 C.F.R. § 
4.124a, Diagnostic Codes 8616, 8716.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a.

Upon review of the evidence, the neurological manifestations 
affecting the right ulnar nerve equate to mild incomplete 
paralysis and not moderate incomplete paralysis of the right 
wrist.  The record shows that the veteran has complained of 
pain, weakness, coldness, numbness, and tingling in right 
wrist and hand, and has reported that he has decreased 
function of the right wrist and hand.  

The objective findings include normal electrodiagnostic 
testing of the right upper extremity in August 2002 and 
October 2003.  In October 2003, it was noted that there was 
no evidence of ulnar neuropathy including the digital ulnar.  
On VA neurological examination in 2005, sensory examination 
showed mild decrease in light touch and temperature 
perception and mild hyperalgesia around the area of the scar 
extending on to the distal ulnar border of the right hand.  
The scar on the right wrist was well-healed and non-tender, 
with no erythema or swelling.  And does not warrant a 
separate rating for the scar.  X-rays and an MRI of the right 
wrist in 2005 showed degenerative changes (arthritis) that 
were most likely causing the right wrist pain.  

The veteran's subjective complaints coupled with the 
objective findings equate to mild incomplete paralysis and 
warrant no more than a 10 percent rating.  The veteran's 
symptoms are mild and do not include other physical findings 
such as motor problems, decrease in strength, or atrophy that 
would suggest a moderate incomplete paralysis.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for dental trauma is denied.

A rating higher than 10 percent for the right wrist 
disability to include ulnar nerve involvement and a residual 
scar is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


